Title: To Benjamin Franklin from Penet, 26 July 1777
From: Penet, Pierre
To: Franklin, Benjamin


Monsieur
Nantes 26. Juillet 1777.
Cy joint une lettre que je viens de recevoir de mon associer Mr. Pliarne; que j’ay recus par un petit navirre arrivé de Charlestoun. J’ay crus devoir vous l’adresser ausitot je panse que vous n’ignioré point toutes les nouvélles de l’americque concequamant je ne vous les communicqueréz point.
J’eus l’honneur de vous ecrire dejas plusieurs lettres. Il est bien facheux pour moy de n’avoir meritté aucune reponce. J’ay l’honneur d’etre avec respect Monsieur Votre tres humble et tres obeisant serviteur
P: Penet
A l’honorable Docteur Francklin
